Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 1 of 21 PageID #:385




                                EXHIBIT A
   Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 2 of 21 PageID #:386




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

PEDRO TLAPA CASTILLO,                                      )
                                                           )
                               Plaintiff,                  )
                                                           )   Case No.: 19-CV-50311
       v.                                                  )
                                                           )   The Honorable Thomas A. Durkin
DAVID SNYDERS, Stephenson County Sheriff,                  )   Magistrate Judge Lisa A. Jensen
                                                           )
                               Defendant.                  )

                      DECLARATION OF SHERIFF DAVID SNYDERS

       I, David Snyders, declare under penalty of perjury as provided by law pursuant to 28

U.S.C. § 1746 that the statements set forth in this instrument are true and correct, except as to

matters therein stated to be on information and belief and as to such matters the undersigned

certifies as aforesaid that he verily believes the same to be true:

        1.     I am over the age of 18, I have personal knowledge of the following facts, and I

could competently testify to the same.

        2.     I am currently the elected Sheriff of Stephenson County, Illinois. I have served in

that position since 1998.

        3.     Since at least 2007, in accordance with 8 U.S.C. § 1357(g)(10)(B), it has been the

policy of the Stephenson County Sheriff to cooperate with, assist, and help carry out the United

States Department of Homeland Security’s (“DHS”) duties and tasks in identifying,

apprehending, detaining, and removing aliens not lawfully present in the United States. The

Stephenson County Sheriff has walked “hand-in-hand” with DHS to further the ends of the

federal government in identifying, apprehending, detaining, and removing aliens not lawfully




                                                  1
  Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 3 of 21 PageID #:387




present in the United States. In furtherance of that end, the Stephenson County Sheriff and his

employees (collectively, the “Sheriff”) comply with the following DHS directives:

             a. DHS has directed the Sheriff to contact DHS every time the Sheriff arrests and

                books a subject that was born in a foreign county. As a result of this directive,

                the Sheriff asks every custodial arrestee his or her place of birth. If the arrestee

                identifies a place outside of the United States, then the Sheriff contacts DHS and

                advises DHS of the detainee’s name, date of birth, and place of birth.

             b. DHS sometimes directs the Sheriff to make the foreign-born detainee available to

                speak on the phone. If so directed, the Sheriff makes the detainee available to

                speak with the DHS agent on the telephone.

             c. After the telephone interview, DHS sometimes sends to the Sheriff via facsimile

                an Immigration Detainer. Currently, DHS is using Immigration Detainer Form I-

                247A.

        4.      The directives set forth in Paragraphs 3(a) through 3(c) were followed with

respect to the Plaintiff in this case, Pedro Tlapa Castillo (“Tlapa”). Pursuant to DHS direction,

the Sheriff’s employees asked Tlapa during booking where he was born, and Tlapa advised that

he was born in Mexico. Pursuant to DHS direction, the Sheriff’s employees called DHS and

advised the DHS agent of Tlapa’s name, date of birth, and place of birth. DHS directed the

Sheriff to place Tlapa on the phone, and the Sheriff complied. DHS then faxed to the Sheriff an

Immigration Detainer on Form I-247A, a copy of which is attached as Exhibit A to this

Declaration.

        5.      Pursuant to the Immigration Detainer, the Sheriff detained Tlapa from January 1,

2019 until January 2, 2019, at which time DHS took Tlapa into custody.



                                                  2
  Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 4 of 21 PageID #:388




        6.     DHS has issued letters from time to time to the Sheriff related to the Sheriff’s

cooperation with DHS immigration enforcement.

        7.     On December 20, 2011, DHS issued a letter to the Sheriff, a copy of which is

attached as Exhibit B to this Declaration (“DHS Letter”). The DHS Letter announced revisions

to the Immigration Detainer Form I-247. The DHS Letter also explained, “[DHS’s] underlying

authority for lodging a detainer is found in in federal regulation 8 C.F.R. § 287.7(d), which states

that, ‘[u]pon a determination by the Department to issue a detainer for an alien not otherwise

detained by a criminal justice agency, such agency shall maintain custody of the alien.’” (DHS

Letter, emphasis added.) A “Fact Sheet” attached to the DHS Letter further explained DHS’s

authority for issuing an Immigration Detainer: “This request flows from federal regulations at 8

C.F.R. § 287.7, which arises from the Secretary’s power under the Immigration and Nationality

Act § 130(a)(3), 8 U.S.C. 1103(a)(3), to issue ‘regulations . . . necessary to carry out [her]

authority” under the INA, and from ICE’s general authority to detain individuals who are subject

to removal or removal proceedings.” The DHS Letter continued:

       Detainers are critical for ICE to achieve its mission to identify and remove criminal aliens
       and others who have no legal rights to remain in the United States. Without the
       cooperation of our state and local law enforcement partners and the use of detainers, ICE
       could not effectively identify and remove criminal aliens before they are released into our
       communities. Detainers are an important public safety tool, particularly in light of
       recidivism rates.

        8.     Prior iterations of Immigration Detainer Form I-247 stated, “Federal Regulations

(8 C.F.R. 287.7) require that you detain the alien for a period not to exceed 48 hours (excluding

Saturdays, Sundays and federal holidays) to provide adequate time for ICE to assume custody of

the alien.” Exhibit C to this Declaration is the former iteration of the Immigration Detainer I-247

form, with this quoted language. Although the current Immigration Detainer I-247A form has

different language, DHS never communicated any change to its directive that the Sheriff hold a

                                                  3
  Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 5 of 21 PageID #:389




detainee upon being provided a completed Immigration Detainer I-247A Form with a probable

cause finding.

        9.       Once the Sheriff agreed to cooperate with DHS, the Sheriff took direction from

DHS in detaining Tlapa pursuant to the Immigration Detainer. Based on past practice,

Immigration Detainer I-247A and its prior iterations, and communications from the DHS like the

DHS Letter, the Sheriff believed that his cooperation required him to detain Tlapa for up to 48

hours pursuant to the Immigration Detainer and DHS directive.

        10.      Even if it is determined that compliance with the Immigration Detainer was not

required under the INA or its regulations, the Sheriff’s compliance with the Immigration

Detainer requesting that the Sheriff detain Tlapa was in furtherance of the Sheriff cooperating

with, assisting, and helping carry out DHS’s duties and tasks in immigration enforcement. The

Sheriff intended to, and did, walk “hand-in-hand” with DHS to further the federal government’s

purpose of immigration regulation and enforcement. The Sheriff’s cooperation with DHS in

immigration enforcement, as authorized by the INA, 8 U.S.C. § 1357(g)(10)(B), required

compliance with the DHS’s Immigration Detainer. This is true not withstanding whether such a

requirement existed absent the Sheriff’s agreement to cooperate with DHS.




                                                 4
Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 6 of 21 PageID #:390
Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 7 of 21 PageID #:391




                                EXHIBIT A
           Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 8 of 21 PageID #:392
~1/01/2018         15:28 FAX                                                                                                                            !41001/003
                                                                                                                                                             --··--
                                                               DEPARTMENT OF HOMELAND SECURITY

 r:---------------------.1
  Subject ID: 31S;:I4esu3
                                                   IMMIGRATION DETAINER· NOTICE OF ACTION

  Event#:            n:rnlloloooool
  TO: (N:<~me and Title of lns11Mion • OR Any Subsequent Law
                                                                                                         I   File
                                                                                                           ~ate:
                                                                                                                      No:            :
                                                                                                                             .l'linu~ey 1, 201!1

                                                                                       rROM: (Department of Homaland Security Ofll¢e Address)
                                                                                                                                                                 :J
        E!1fot·c~rnf.lnl   Agenoy) 51Tli;li'HmNSOI'l COT.JN'l':z' JA..U,               ERO - Rock     I~l•nd,         IL    ~UQ-Offiot
                                   1.:$ N. GA.Lli:NA                                   ICE!
                                   ~~li'O~'l' 1 !L 6l032                               E~O ~   Rook   ~tl&nQ,         Xt    ~Ub-Otfioa
                                                                                       211 19th St~••t Suite               M~
                                                                                       aocK :rsLAtW, It 6'4304

  Name of Alien:             Tt.P.AvA-CASTttr.o, l'UJM


  Oat$ of Birth:




   §      A f/11a1 oroor of removal /ilgainst the alillln;
          Th!il pendency of ongo111S removal procaedh'i(ls against the allen;
          Biometric confirmation of the aliel"l's identity 'lnd a records chjjlck of federal databases that affirmatlvaly indicate, by themselves
          or in addition to other reliable information, that tha lllilllln elthet laoks immigration status or notwlthst!lriding 19i.ICI~ status Is
          removable under U.S. Immigration law; and/or
    1&1   Statements m<Jde by the allen to an Immigration offlc;;ar and/or othsr rollable evidence that affirmatively Indicate the allen slther
          l::u;k.s immigration status or notwithstandin~ such $tatu$ls removable ,,mde1· U.S. immigration law.



          Upon completion of the proceeding or investigation for which the a11ien was transferred to your custody, DHS intends to resume
          cu~todyot tha allen to complet~ processing and/or make en admis:;;lblllty i:fatermlnatlon.

 IT IS THEREFORE REQUESii::D THAT YOU:
    • Notify DHS as eetrly as practlcablll! (at least 48 hours. If pO{ll:ifble) before the ~;~lien i.:il released from yoi.Jr Cll$tody: Plsase notify
      DHS by calling            129
                           U.S. Immigration and Customs Enfore~;~ment (IOE) or                   0
                                                                                                u.S. Customs and Bord(lr t:'rotectlon (CBP) at
        n>a-S4S~70.S3    , If you cannot reach an official ;;1t the mJmber(s) provid!i!d. please cOI"ltact the law Enforcement Support
      Ce11ter at: (802) 872-6020.
    • M~intaln custody of the alien for a f]t'lriod NQI IQ !:XC;eO 48 I:)OUR~t beyond the time when 11e/sha would othei'\Ni$e have
      been relea:sed from your custody to allow DHS to a[i;~ume custody, The !>diell"l must be. served with a copy of this form for the
      deteinar to take c;~frect. This detaintilr e1rlses from DHS authOrities and ~hould not Impact d~cil:olons about the !len's b~ll,
      rehabilitation, parole, release. diversion, custody classification, worl<;, q\Jarter assignments, or other mat ~··i   .
    • Relay thl!l detainer to any other law enforcement agency to which you 1rana1er custody of til@ allen.
    • Notify this office In the evant of the alien's death, ho&:pit~lization or transf1~r to anotlwr lnstHulioh.       . ·
    0     If checked: please Ciilncel the detainer relrat~c;l to this alien previously ::;ubmitted to you on                                       (d~te),

                                !\ 4. 6   n   SHEVli:IJ\ - Ill:l\.
                                                                                                        ..........-                          -··
                       (N1.1ms and till$ of Immigration Officer)


  Notice: If th~;~ eli en may be the victim of a1 crime or you want the to remain in the United States for a law enforcement purpose,
  notify ths ICE Lli!W Enforcement Support Centar at (802) 872-6020. You may ;;~I so call this number If you ha11e any other quesllons or
  concerns aboul this matter,

 'rO BE: COMPLETED BY THE LAW ~NFORCEMENT AGENCY CURI'il.eNTLY HOLDING THE ALlEN WHO IS THE SUBJECT OF THIS
 i~OTICE:

 ·"lease provide the information below, si!;Jii, and retum to DHS by mailing, emHtiling orfa;;;ing a copy t o - - - - - - -
 l,ocal 6ooking/ll"lmate #:           ltf ~~ Eistimated relea~e date/time: l . . . t.{ • l1
 Date    or lats~:a criminal chargeloonvlctlcn: l±J.j__ L<.Jst offense cl~l:vg,1ld/ccnvk:tiM: J) W S } Q P. l,j,jf§£NS. \IE tl· )
 ''1;/s forn~ was served upon the i:lllet; on J·-1- /:X_ ,il'l tl;e following mannar:             {).X.S ReGI?~o S;O? s;t:&tvt)
 IPJ   in plilrson          0     by Iii male mail delivery          0     other (please speoify); ~-----........,.or--:-::--;-----------

 .-£Lc>                     lj:z;:OIJS:&S
                            (Niilrne alid lltiB aF 0(/IMr)
                                                                                               -~C~~
 1)1-fS Form 1-247A (3117)                                                                                                 Exhibit A to Declaration
                                                                                                                                                PaQm 1 of 3
       Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 9 of 21 PageID #:393
,11/21/2018 08:00 FAX                                                                                           141002/003



                                               NOTICE TO THE DETAINee
 The Department of Homeland Security (DHS) hi:ls placed an immigration detainer on you. An Immigration detalner is a
 notice to a law enforcement agency that DHS intends to assume cl.lstody of you (arfter you otherwisG would be released
 from oustody) because there Is probable cause that you are subject to removal from the United States under federal
 immigration law. DHS has requested that the law enforcement agenc;y that is currently detaining you maintain cus\ody of
 you for a period not to exceed 48 hours beyond the time when you w~;,uld have been released based on your criminal
 charges or convictions. If DHS does not tak<t you Into custody durling thh;. ~ddltlonal 48 hour period, you should
 contact your custodian (the agency that is holding you now) to Inquire about your release. If you believe you are a
 Uolted States citizen or the victim of a crime, pleaae advise DHS by calling the ICE Law Enforoemont Support
 Center toll free at (855) 448·6903.                                        ·


                                        NOTIFICAC::16N A LA PERSONA OETENIDA
 El Departamento de Sr;tguridad Nacional (DHS) le ha puesto una retenolon de fnmlgraci6n. Una retencl6n de inmlgrlilclon
 es un aviso a una agencia de Ia ley que DHS tlene Ia intencion de asumir Ia custodia de usted (despues de lo contrario,
 usted serra puesto en libertad de Ia custodia) porque hay causa probable que usted esta su]eto a que lo ex:pulsen da Ia~
 Estados Unidos bajo Ia ley de inmigraci6n federal. DHS hf.'J solicitado que Ia agencia de Ia ley que le tiene detenido
 actualmente mantenga custodia de usted por 1,m periodo de tiempo que no exceda de 48 horas mas del tiempo original
 que habrla sido puesto en libertad en base a los cargos judlcialas o a sus antecedentes penales. Si DHS no le pone en
 custodia dunmte este perlodo adiclonal de 48 horas, usled debe de contactan;e c.on su cuGtodlo (Ia agencia que
 le tiene detenrdo en este mornento) para praguntar aoerca de su libar'aci6n, $l ustad cree que es un ciudadano de los
 r:stados Unldos o Ia vrctlma de un crimen, por favor avise al DHS llarnando s;~ratuitamente al Centro de Apoyo a Ia
 Aplicaci6n de Ia Ley ICE al (SSS) 446-6903.



                                           AVIS AU DETENU OU A LA Df:TENUE
  Le Oepartement de Ia Securlte lnt~rieurs (DHS) a place un deposita ire d'immigratlon sur vous. un depositalre
                              a
  d'imrnigratlon est un avis une agance de force de l'ordre que le DHS a !'Intention de vous prendre en garda a vue
  (apres eel avous pourre~ par ailleurs ~tre remli en liberte) parce qu'il ya une Ciluse probabl$ que VOU$ $Oyez sUjet a
  expulsion des Etats-Unls en vertu de Ia loi federale sur· l'lrnmlgretlon. Le OHS a oemande qu!il l'agene$ de toroe cl$
  l'ordre qui vous detient actuellement puisse vous maintenir en garcte pendant une periode ne devant pas depasser 48
  heures au-dehll du temps apres Iequal vous auriez et~ Iibera en se l:1asant sur vos accusations criminelles ou
  condamnations. Si Ia DHS ne vous prenne pas en garde avue au oours de cl'.ltte periode suppl6rnentaire de 48
  heur~s, vous dev.,~ contacter votre gardfen (ne) (l'agenoe qui vous d'tlent ma!ntenant) pour vous renselgner sur
  votre liberation. Si vous croyez qu~ vous etes un clt<tyen ou une cjtoyenne de$ Etats·Unis ou una vh;:time d'uo
  crime, s'il vous plait aviser le DHS en appelant gratuitement le centrf.! d'a!!isistance da forc;:e de l'ordre de I'ICE au
  (855) 448-6903


                                                NOTIFICAt;:AO AO DE'TENTO
 0 Departamento de Seguran.;:a Naclonal (DHS) expedlu um man dad(> de deten9ao mlgrat6rla contra voc~. Um mandado
                          a                     a
 de deten9~0 mlgrat6rla uma notlfloaQao felta uma ag€:noia de seguran9a publica que o DHS tam a intenttao de
         a
 assumir sua cust6dia (ap6s a qual voci, caso contrario, seria liberado da cust6dia) porque existe causa provavel que
 voc~ esta suJelto a ser removldo dos Estados Unldos de acordo com a lei federal de lmlgrar;:ao. ODHS soUcltou a ag~nola
 de seguram;:a publica onde voce esta atualmente datido para manter a sua guard a pol' um pariodo de no maximo 48
 horas alem do tempo qui;! voce teria sldo llberado com base nas sues acusacees ou condena.;Oes criminals. Se o DHS
 nao lev~Ho sob cust6dia durante esta pariodo adlclonal de 48 horas, voci:l deve entrar em contato com quem
 tiver a sua cust6dla (a agencla onde voc~ es\a atualmente detido) para perguntar a respelto da sua llbsrat{lo. Se voc6
 aco:redlta serum cldadao doa Estados Unldos ou a vltima de urn crime, por favor lnforme tlO DHS atraves de uma
 llgat;!lo gratulta ao Centro de Suporte de Seguran9a Publloa do Servi~o de lmigra~tao e Alfandega (ICE) pelo
 telefone (855) 448·6903,




 DHS Form 1·247A (3/17)                                                                                           Page 2 of3
                                                                                       Exhibit A to Declaration
        Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 10 of 21 PageID #:394
,11/21/2018 08:00 FAX                                                               Ill 003/003


                                                    iHONG BAO CHO NG1Jt11 Bl GIAM
 a~ NQl An (DHS) d~ r~ l~nh giam gill' dl trll <t61 v&l quy vl. Glam glllt d! tru Ia m¢t thOng bao cho 00' quan eong lt;c ~ ng e¢
 Nt)l An sts etam dU10'nfiJ vl~c h..Pu glCI quy VI (tlilU khl quyvJ l.'tU'!fO ~ha ra) bal co IY do l<na tin quy vJ h!t 1!1'01 ttJQ'ng bi tf\lo xuilt
 khOI Hoa Ky theo ru$t dl trO ll~n bang. Sau khJ quy VI r:ta thl Mnh atty Clt'l thQII gian oua ban an d!,!'a tr!n micti)l PhS~m hay
 cat) k~t an, fhay Ill <1LVQ'C:Jh~ til do. ao  N¢1An d~ y&u eAu 00' quan cOng 1!10 gill> qvy Vll~ltMm khOng qua 48 tl6ng dOng
 hO nil'Et Ntu S¢ N¢11 An kMng d"en bit quy vj sau 46 tr~ng t'Ibng ha phv trQI do, quy vr o~11li~n lf;lc v&l ozy quan hl~n dang
                                                   tv
 glam gltl' quy Vi d! tham kMo v~ vh'e t,·a do cho qut vJ. Nt\\u quy vlla cons din Hoa K~ hay tin rAng mlnh 1~ M$1'1 nMn
 cOiil m¢t tQI aa, xin vui long bao 0110 60 NOJ An bfing each 99f ·s6 tnfn thOii11 miin phi 1(~5S) 448w6903 tho rrung tam Ho
 Tt:Q' Cct Qua.n C8ng LI/C 01 Trll.


                                                               1i~~~i!~Di}
  ~±:tt~~B(Department of Homeland Security ) ~lij~~DHS)E~!117.F~CB~~tf:fl~~ o
  ~~t1!;~9~~~~7~$11ma'9~~- ' !II~DHS~~&f!J;&~{?J\S'gltj:,fi(:E~F:~ltC&~C¥
  11 ' 13\ff~'t'?,t~.lfl)])() ; [ZS)~fll11~~7f~l~~~17~ I m!:~~~-g-11~JfftEI3 ' {ff\}fr@:1t1EHI~~-t~
  lil~J:Jt DHSW\BJl>l<:~~IE¥llri1~J\8'gfA~~~- , 1£18\G5!~$U~U-~m~~~'M4t ' fffi1£~
              Q


  Blt~~tit8'g*i~l' , ltf~J.tfffif'Fti:FFlm~tm+ /\IJ"~Erg~~ c ;fl11F1±~!Yft/Joe'gtm+ J\!J\
  ~rg , 1JJ*&~:x:~oHsB'g§~"""F , 1~}fjl'lf9fl~'3f~\B'9~~ A.(~PmiE§~13\s~;fl•)~~
  ~mm1?.1\"tr5rl¥1•1r ;E1m~~fm~~~0~5t!JJt~~~~§~ , ~iZ~IcE~)~§~;t~ir?~G,
                                 0



  (Law Enforcement Support Center)~~DHS ' :92.R~~i5~1il : (855)448-6903 ~>




  DHS Form 1-247A (3/17)                                                                                                                  Page 3 of3

                                                                                                        Exhibit A to Declaration
Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 11 of 21 PageID #:395




                                 EXHIBIT B




                                                          Exhibit A to Declaration
··-~-'<'~..
         Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 12 of 21 PageID #:396
                ~-¥·.~   •. .,..,...,_.,   ~~··~
                                                                                                                   tgJVVIfVVU




                                                                                    211191h Street, Suite M4
                                                                                      Rock Island) lL. 61201
                                                                                         Fax 309-786-7163




   To:              stephenson County Sheriff's Dept Jall   From: Brent E. Wiese

                    Freeport, IL                                      Supv. Deportation Officer

                   AUn: Dean R. Schroeder,

                   Jail Administrator and/or Sheriff

   Fa'              (815) 599-6452                          Date~     1212012011

   Phone: (815) 235-8254 .                                  Pages:.     2 (includes cover)

   Re;              New Immigration Detainer                Phone: (309) 786-2262

   Oureent                     [81For R.e,iew 0Piease Comment 0Piease Reply 0Piease Comments:




  Please see the attached new version of our Immigration Detainer, Fonn 1-247, and the noted
  attachments, including a letter from my local Field Office Director, Mr. Ricardo A. Wong,
  Chicago, IL.




            t
  Supervisory Deportation Officer
  Immigration and Customs Enforcement
  Enforo®tent and Removal Operations (ERO)
  211 191h Street, Suite M-4
  Rook Island, IL 61201
  309-786~2262                    (o)
  309-786-2250 (Main Office number)
  309-786-7163 (fax)
  Brent.Wiese@dhs.gov


                                                                                              Exhibit B to Declaration
Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 13 of 21 PageID #:397

                                                                    Office o/Dtuention and Removal Operalion3

                                                                    u.s. Department ofHom\'lland Seeurll:y
                                                                    101 W. Congrc59 htkWIIY
                                                                    Chicago, IL 60605


                                                                    U.S. Immigration
                                                                    and Customs
                                                        •           Enforcement
                                                 ·December 20, 2011


   Dear LEA Partners,

  Attached please find information about a revised immigration detainer form that U.S.
  Immigration and Customs Enforcement (ICE) will be using in the near future. An immigration
  detainer (Form 1·247) is a notice that DHS issues to another law enforcement agency (LEA) to
  inform the LEA that ICE intends to assume custody of an individual in the tEA's custody. A
  detainer serves as a request that the LEA notify ICE before releasing an alien and maintain
  custody of the subject for a period not to exceed 48 hours, excluding Saturdays, Sundays, and
  holidays, to allow ICE to assume oustody. The agency's underlying authority for lodging a
  detainer is found in federal regulation 8 C.F.R. § 287.7(d), which states that, "[u]pon a
  determination by the Department to issue a detainer for an alien not otherwise detained by a
  criminal justice agency, such agency shall maintain custody of the alien.''.

  Detainers are critical for ICE to achieve its mission to identify and remove criminal aliens and
  others who have no legal right to remain in the United States. Without the cooperation of our
  state and local law enforcement partners and the use ofdetainers, ICE could not effectively
  identifY and remove criminal aliens before they are released into our communities. Detainers
  are an important public safety tool, partioulady in light of recidivism. rates.

  The primary changes to the revised I-247 detainer form are as follows~

     •   The revised detainer form requests that the LEA provi.S,le ttl the sublect of the
         detainer a eopy of the detainer form and a ,gQJice advi§ing ,die detainee that PHS
         jntends to gmume pustogf. The notice contains translations into Spanish, French,
         Portuguese, Chinese, and Vietnamese.

     •   The revised detainer fonn also emphasizes that LEAs may only hold an alien for !
         n~dod n9.ttp exceed48 houa.(Sxdudina Saturftus"' ~undays.1 ali!! hg1id&If). If you
         have any concerns about this time period, please contact my office.

     •   The revised detainer fonn underscores that the existence of a detainer is not intended to
         limit or influence an LEA's discretion with respect to an individual's custody
         classification, work, quarter assigmnents, or other matters.




                                                                     www.ice.gov

                                                                        Exhibit B to Declaration
Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 14 of 21 PageID #:398t.tfJ                      VVI.J{ VVU




    SUBJECT: Revised Immigration Detainer Form;

        •   Phone numbers are included if a law enforcemetlt agency needs an individual to temain
            in the United States as a witness, and for the detainee to call if he/she has complaints or
            believes he/she is a victim of a crime.

    Tlwlk you for taking the time to review the attached materials, Please let my office know if
    you have any questions or if you would like to talk about the new detainer form further. The
    name of the supervisor that covers your area is Brent Wiese and his direct line is, (309)786-
    2262.




                       r
    Thank you in advance,



*
       /J~~
~//J;:t ,; .
    rucardo A. .. ong .
    Field Office Direo ..

    Atta.obments
    New Detainer Fonn
    Frequently Asked Questions




                                           \




                                                                           Exhibit B to Declaration
It../ .::... V   Case:
                 t     3:19-cv-50311
                   LV I I   "f
                            J        Document #: 35-1 Filed: 03/03/20 Page 15 of 21 PageID #:399
                                ~J ~ _.,.J   "I   FJ"I\




                                                               DEPARTMENT OF HOMELAND SECURITY
                                                          IMMIGRATION DETAINER .. NOTICE OF ACTION


 ISubje~ ID:                                                                                          I File~No:
    Event#:                                                       :I                                    Date:                                   :: : : "'"I
   TO: (Name and Title of lnstl!Uth:m • OR Any Subsaquent Law                        FROM: (Department of Homeland Seaurl~ Office Addr..,ss)
                 5n1'oreement Agency)




                                      MAINTAIN CUSTODY OF ALIEN FOR A PERIOD NOT TO EXCEED 48 HOURS
    Name of A l i e n ; - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
    Date of Birth:                                                     Nationality: ---------~--......-~- sex:
  THt: U.S. DEPARTMENT OF HOMELAND SECURITY (DHS, HAS TAKEN THE FOLLOWING ACTION
                                                                                                                                               ------
  RELATED TO THE PERSON IDENTIFIED ABOVE, CURRENTLY IN YOUR CUSTODY:
  0          Initiated en Investigation to determine whether this person Is subject to removal from the United Stetos.
  0              Initiated removal proceedings and served a Notice to Appear or ether l;harging document. A copy of the charging document is
                 attached and was served on - - - - -
                                                              (Oate)
  0    Served a warrant of arrest for removal proceedings. A copy of the warrant is attached and was served o n - - - - - - -
                                                                                                                        (Date)
  0    Obtained an order of deportation or removal from the United States for this person.
  This action does rtot limit your discretion to meka r:leol:slons ffllllt.Gr:l ro thl• person's custody claHiflceeton, work, quarter
  as.slgnments, or other matters. DHS di$COUrages dismissing criminal charges based on the existence of a detainer.
  IT IS REQUESTED THAT YOU:
  0 Maintain custody af the subJ~ f<xf' a perioci.NQ1 IP EXC!SJ) 4ft tiOYB$. GXcfuding Saturdays, Sundayn, and holiday~&, beyond
             tQe tiME~' When the &Ub]e~ would have: otherwise beta~n t$leased from your OU$lO(iy to allow OMS to take CU$todY of the !>Ubject This
             requeat flows from federal regulatlcn eC.F.R. § 287.7, which providee that a law enforcement agency "shall maintain custody of
             an alien" once a detainer has been IS$ued by DHS. Yo1.1 QJ'$ not authorized to hold the subJect beyond the$e 48 houns. As early
             es posslbll!l prior to the time you otherwlt;e would rele8ee the subject, please notify the Department by calllng ~~~~--
             during business hours or                           after hours or in an emergency. tf yo1.1 cannot reaoh a Department Official at these
             numbers, please contact the Immigration and Customs Enforoement (ICE) Law Enforooment Suppcrt Canter 111 Bt,u11ngton,
             Vermont at: (802) 872·6020.
  I&)        Provide a copy to the subject of this detainer.
 0           Notlf)' this office of the time of release at least 30 days prior to release or aa far In advanC(I as po$$lble.
 D           Notify this offiee in the event of the in mete's death, hospitalization or transfer to ~mother institution.
 0           Consider this request for a detainer operatiVe only upOn the Sl.lbject's conviction.
 O           Cancel the detainer previously placed by this Office on - - - - -
                                                                                  (Date}
                            (Name and title of lmmlg'*tlon Officer)                                       (Signature of lmmigrallon Oftleer)

 TO BE COMPLETED BY THE LAW ENFORCEMENT AGENCY CURRENTLY HOLDING THE SUBJECT OF
 THIS NOTICE:
Please prcvide the information below, slgn, and return to the Department using the envelope enclcaed for your convenience or by
faxing a copy to                       . You should maintain 111 copy for your own reoords so you may track the case and not hold the
subject beyond the 48-hour period.
Local Booking or Inmate#
Last Cf'imlnal charge/conviction;
                                                                      l:>a1e of latest criminal charge/conviction:
                                                                                                                                  -------
Estimated release date:           -------------------~----------

Notice: Onca in our custody, the subject of this detainer may be removed from !tie United States. If the individual may be the victim of a
crime, or If you want this individual to remain In the United States for prosecutlon or other law enforcennent purposes, including actlng
as a witness, please notify the ICE Law Enforcement Support Center at (802) 872-6020.

                                      (Name ana tme or Officer)                                                    (Signatura of Offic:er)

 DHS Form 1-247 (10/11)                                                                                                                           Page 1 of3
                                                                                                            Exhibit B to Declaration
     Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 16 of 21 PageID #:400
                                                                                   lg]VVO/VVO



                                               NOTICE TO THE DETAINEE
The Department of Homeland Security (DHS) has placed an Immigration detainer on you. An immigration detainer is a
notice from DHS informing law enforcement agencies that DHS intends to assume custody of you after you otherwise
would be released from custOdy. DHS has requested that the law enforcement ageney which Is currently detaining you
maintain custody of you for a period not to exceed 48 hours (excluding Saturdays, Sundays, and holidays) beyond the
time when you would have been released by the state ol' local raw enforcement authoritlss based on your criminal
ol'!arges or eonvi(.lttons. If DHS don not take you into ouatody during th~t ~dditlonaf 48 hour period, not oounting
weekends or holidays, you should oontaotyour CU$todlan (the law anforeement ag~ney or otherentlty that It; holding
you now) to Inquire about your release from state or local r;utdody. If you have J complaint mgard1ng thie deta.iner
or refatr,d to violations of civil rights or civil liberties connected to OHS actiVities, plea$e contact the IC! Jol:nt
Intake Center at 1-871·21NTAKe (677·246-8263). If you believe you are the victim of a crime, plee.se advise DHS
by calling the ICE Law Enforcement Support Center at (802) 872w1310.


                                       NOTIFICACI6N A LA PERSONA DETENIDA
El Departamento de Segurldad Nacional (OHS) de EE. UU. hij emltJdo una ofden de detenoion lnmigratorla en su contra"
Mediante eeta orden, se notlfiea a los organ!smos policiales que e! OliS pretenqe arrestatlo cuando usted cumpla su
reclusl6n actual. El OHS ha solicitado que el organisrno poHciallooal o estatal a cargo de su actual detentii6n Io mantenga
en custodia por un perlodo no mayor a 48 horas (exoluyendo sabados, domingos y dras festivos) tras el cese de su
reclusi6n penal. SJ al DHS no proceda oon eu arresto lnmlgratorlo dur.nte este periodo adiclonal de 48 horas,
ex.;luyendo los fines de semana o dlas festivos, usted debe comunlcarse con Ia autoridad estatal o local que Jo
tlene detenfdo {el organismo policial u otra entldad a cargo de su custodia actual) para obtener mayores detalles sobre
el case de su reclusi6n. Si tiene alguna queja que sa relacione con esta orden de datenci6n o con posibles
lnfracciones a los derachos o llbe.rtades civiles en conex16n con las actlvldades del DHS, comunlquese con el
Joint Intake Ceflter (Centro de Admisi6n) del ICE (Survicio de lnmigrnci6n y Control de Aduanas) llamando at
1..817'·21NTAKE (8'77-246..0253). Si cree que ha sldo vrctlma de un dellta, lnf6rmeselo al DHS llamando ~I Centro
do Apoyo a loa Organl$mos Pollclales (Law Enforcement Support Center) dol ICE, telefono (802) 872·1310.



                                                      Avis au d6tenu
                                                                                                  a
Le departement de Ia Securite lnterieure [Department of Homeland Security (DHS)] a emls, votre encontre, un ordre
d'incarceration pour des raisons d'immigration. Un ordre d'lncarc::ltratlon pour des raisons d'immigratlon est un avis du
 DHS informant les agences des forces de l'ordre que le DHS a !'intention de vous detenir apres Ia date normale de votre
 remise en liberte. Le DHS a requls que l'agenoe des forces de l'ordre, qui vous detient actuellement, vous garde en
detention po1,.1r une periode maxim1.1m de 48 heures (exotuant Jes sa!'l"ledis, dlmanohes et jours ferles) au<Jela de Ia
        a
petlode Ia fin de laquelle vous auriez 6te rem is en Iibert$ par les autorltes polle!eres de I'Etat ou locales en fonctlon des
Inculpations ou condamnatlons pEmales a votre encontre. Sl le DHS ne vous detlent pas duran' cette piiriode
suppl6mentalre de 48 heures, sans compter les fins de semalnes et las jours feties, vous devez contacter votre
gardlen (l'aQenoa des forces de l'ordre (lui vous detiant aotuallement) pour vous renselgner a propos de votre lib4!lratlon
par I'Etat ou rautorite locale. SJ vous avez une plalnte a formutar au sujet de oet ol'dre d'lncarc,ration ou en rapport
avec des violations de vol!l drolts clvlls Uees ;t4 doa ac1Mt8a du DHS, veullloz contacter Ia centre commun
d'admissions du Service de !'Immigration et des Douanes [ICE • Immigration and Customs Enforcement] [ICE
Joint Intake Center] au 1..S77-21NTAKE (877·246-8253). Sl vou• croyez ltre Ia vlctlme d'un crime, veulllez en avhaar
le DHS en appelant le Ct;!lntre d'asslstance des forces de l'ordre de I'ICE [ICE Law Enforcement Support Center) au
(80:!) 872·1310.

                                               AVISO AO DI!TENTO
0 Departamento de Seguranoa Nacional (OHS) emitiu uma ordem de cust6dia imigrat6ria em seu nome. Este documento
e um aviso enviado as agll'mclas de imposi~o da lei de que o DHS pretends assumir a cust6dia da sua pessoa, caso
seja liberado. 0 DHS pedlu que a ag~noia de imposiyllo da lei encarregada da sua atual deten9ao mantenha-o sob
custodia durante, no maximo, 46 horas (excluindo-se stlbados, dorningos e feriados) apos a perfodo em QU!i! seria
llberado pelas autorldades estaduais ou municipals de lmposir;ao da lei, de acordo com as respeotlvas acusa~es e
penas criminals. $e o DHS nlo usaumir a sua cust6dia durante esql!li 49 horas adicionais~ excluindo-se os fins de
seme.na e feriadO$, \loc& deveri entrar am contato com o seu custodlante (a ag~ncla de lrnposl~o da lei ou
qualquer outra $Otldade qua eiteJa datendo~o no momento) para obter lnfcrrma~es sobre sua liberatpio da oustodla
estadual ou municipal. Case voci tenha alguma 1'$oJ:ama9io a fazer sobro esta on:hJm de custodia lmlgratorfa ou
reltclonada a vlola96es dos eeua dlreltos ou llberdades ciVIs decorrente dae atlvldadtts do DHS, entra em
contato com o Centro de Entrada Conjunta da Agancia de Controle de lmigraollo e Alfandega (ICE) palo telefone
1-877-246-8253. Se vocA acredltar qua est6 sendo vftfma de urn c.-lme, lnforme o DHS llgando para o Centro de
Apoio i lmposl~io da Lei do ICE pela telefone (80:2) 872·131 0.

OHS Form 1·247 (10/11)                                                                                             Page 2 of3

                                                                                    Exhibit B to Declaration
1   •
             Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 17 of 21 PageID #:401I(ZJ IJ IJI:i/IJIJlj


                                                       THONG BAO C.HO NGU't!il fll GIAM GJ(}
        BQ Qu6o PhOng (OHS} d'~ o6 l(mh gi.am gll:lr quy vi vl ly do dl tnl. L~nh giam gTO' vl ly do dl tra. fa thOng bao e01 DHS cho
        sac cO' qua.n thi hanh lu$t pMp Ia OHS co ~ t'Jjnh t~m gll:lr quy vi s.au khf quy v! dU'Q'c tha. DH$ t1G y6u ~;:Au oa
                                                                                                                                         l   quem thl
        M.nh lu$t phap hl•n ttang gill'. quy vj ph&. i t16p ti,IC. ~m grcr. q.ur v.j trong. khO.ng.· qu~ 4S gl~ d'Ohg. hO (kh.Ong ke th~• . Bay I Ch. 0
                                                                                                                                       1


        nh$t. va oac ngay nghi le) ngoai tb6'1 glan ma l~ ra quy vJ s~ ~t!'Q'C ca quem thl hanh luG.t phap oua th~u ba ·g ho~c d'!l!l
        phucmg tl'ui ra dl!a tr~n cac ban tm va t~l hlnh sv ova qu:( vl. N6u bHS khOng ~rn gfam quy v1 trong thetl IQn 48 i11&
        b6 sung 4o1 khong tfnh ei.c ngay e.u&r tuftn hofc ngay li, quy vi nin Ot!n ll)c vt.Tt Mn giam gl<l' qu~ vi <!=o' quan thl
        hanh lu$t phap ho(ic t6 otul'c khac ht~n aang glam giO' qu9 vJ) a~ h5i v& vi~o w quan (fi~ ph liang ho~c !l~n b:itng thi qu~
        vi ra. Niu quj vf co khiiu ntl vi ltnh giam gifi! nay hotc ll~n quan t6>1 oac ~ng hqop vi ph((m din ~uy&n hotc
        tt.r do cbng din ll~n. quan ta1 c{tc ho,t «l)ng cl'Ja DHS, vul long llln Ita V6'f YO! Jo1nt tntako Ceftler t,l a&
        1~tl'7'1·21NTAKE (877·%41.-8263)., Ntu quy VI tin rlng guy vj hi ntn nhi11 tfl ph,m, vullong baocho OHS bfit b~ng
        each gqf IC! Law enforcement Support Oent~r ttl~~ (802) 87~·131 0.



                                                               ~-~--~··
            ~~~±~:t:~              ( DHS) 8~tl:t~~1$~~~ll[-~Q                         f$~~~t':i:~~t;!±~:t:~JiHR
            ~a~~~~.a~•mm±R~sxmtt~~ftM~•~~-~-·~8~~~~•~
            B··o·~~±-±UB~~~MMM~~~--~~~.~-~~~~-~W~~­
            ~lUlb , 1t*.!l!J ffi#i~ilk.JJ}i.\~~~ft~1~aif • ~~~HiH~ , ~M!Pf!ilsl: 48 'J'a~ ( SJ'IJ
            ~, aJVJ~~• 81*91-) ., :IIDJ~~m19!1±~:t:•*t£:if'ttll.l*!lft a MJIJl~ 48 "NNIUJI!I
            rJiiQl'fjfi , fiJcSi:·~~il,tttMM11"-it ( ~'(f~Jl~~~l.t*-.~~~~i&·1t) , i.iJI'51*
            T~M~~~~~~•~~"~~-~D~·•~T~~~•d*r*mm±~~-~
            ~m••~~&&««~m~~tt~~~w.•~~~-•~&~~~~~~•
            fl'tr:fQ ( ICE Joint Intake Center) , ~ii-l!iiS 1..S77·21NTAKE (877·246-8253) .. 1lD
            JtifJMfi~J!~Ditl•A. . ••--~UI#m&111*M.~~tB~~x•r:f~                                                     <tee Law
            Enforcement Support Center) , $~!i:ll!l±~:a:$u ~~~i:tilf.l~~i%i!~Q3;1;
           {802) 872•1310o




        OHS Form 1·247 (10/11)                                                                                                             Page 3 of3

                                                                                                        Exhibit B to Declaration
Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 18 of 21 PageID #:402
                                                                              tgjVVI/VVO




                                                                                Office ofPub/ir; Affairs
                                                                                 lJ,S.   Dcpurtme"~   of Homeland Security



                                                                                 U.S. Immigration
                                                                                 and Customs
  Fact Sheet                                                                     Enforcement
                                                                                 Deoember 2011



                            ICE Detainers: Frequently Asked Questions
  Ql: What i.s an immigration detainer?

  AI: An immigration detainer (Fonn 1·247) is a notice that DHS issues to federal, state and local law
  enforcement agencies (LEAs) to infonn tbe LEA that ICE intends to asswne custody of an individual in the
  LEA's custody.

  An immigration detainer serves three key functions: I) to n()tify an LEA that ICE intends to assume custody
  of an alien in the LEA's custody once the alien is no longer subject to the LEA's detention; 2) to request
  infonnation from an LEA about an alien's impending release so ICE may asswne custody before the alien is
  released from the LEA's custody; and 3) to request that the L:BA maintain custody of an allen who would
  otherwise be released for a. period not to exceed 48 hours (e~cluding Saturdays, Sundays, and holidays) to
  provide lCE time to assume custody.

  QZ: Why dttes ICE issue detaiJlers?

  A2: Detainers are critical for ICE to be able to identifY and ultimately remove criminal aliens who are
  currently in federal, state or local custody.

  ICE relies on the cooperation of our state and local law enfi)rcement partners in this effort.

  Q3; What if the LEA needs the individual to remain in tbe United States for prosecution or other law
  enforcement purposes?

  A3: Local law enforcement agencies (LEAs) are advised that once individuals are in ICE custody, they may
  be removed from the United States. If the LEA wants an individual to remain In the United States for
  prosecution or other law enforcement purposes, including acting as a witness, the agency should notify the
  local Field Office or the ICE Law Enforcement Support Center at (802) 872~6020.

  Q4: Where does ICE's authority to mue a detainer stem from?

  A4:By issuing a detainer, ICE requests that a law enforcement agency notifY ICE before releasing an alien
  and maintain custody of the subject for a period not to exceed 48 hours, excluding Saturdays, Sundays, and
  holidays, to allow ICE to assume custody. This request flows from federal regulations a.t 8 C.F.R. § 287.7,
  which arises from the Secretary's power under the Immigration and Natiotu1lity Act§ l03(aX3), 8 U.S.C.
  11 03(a)(3 ), to issue "regulations ... necessary to carry out [her] authority" under the INA, and from ICE's
  general authority to detain individuals who are subject to removal or removal proceedings.




  Page I of2                                                                                 www.ice.gov




                                                                               Exhibit B to Declaration
       Case: 3:19-cv-50311
.1'-f{_Yf'-VII     ri"'JI\
                 J..J~VI   Document #: 35-1 Filed: 03/03/20 Page 19 of 21 PageID #:403llZ]VVtl/VVI:J



           Page 2 of:Z

           Q6r What has been changed on the 1-247 form?

          A6: The new I-247 form requests that the LEA pro'Vide to tbe t~u.bject of the detaiQer a copy of the
          detainer form and a notice advising him or her that ICE intends to ass.. me custody. The notice infonns
          these individuals that ICE has requested the LEA to maintail1 custody beyond the ti.xne when they would have
          been releasl!ld by the state or local law enforcement authorities based on their criminal chatg!lls or convictions.
          The notice contains translations into Spanish, French, Portuguese, Chinese, and Vie1namese,

           The new 1-247 fonn also emphasizes that local law enforcement agencies (LEAs) may only hold an alien for
           a period not to exceed 48 hours (excluding Saturdays, SUindays, and holidays).

           Q7: What happens if ICE does not assume custody or the individual after 48 hours?

           A7: IfiCE does not assume custody after 48 houts (excluding weekends and holidays), the local law
           enforcement agenoy (LEA) is required to release the individual. The LEA may not lawfully hold 8Il individual
           beyond the 48~hour period.

           Q8: What if tbe 8"bjec:t of the detainer believes that he or she has been held beyond the 48 bours 1 or bas
           a complaint?

           AS: The Notice to the Detainee advises individuals that if ICE does not take them into custody during the 48
           hours, they should contact the LEA or entity that is holding thern to inquire about their release from state or
           local custody.

          If the indMdual has a complaint regarding the detainer or violations of civil rights or civil liberties connected
          to DHS activities, he or she should contact the ICE Joint Intake Center at 1-877-200AKE (877-246~8253),

           Q9: What happens if a detainer is placed on a victim of a crime or a U.S. citizen?

          A9: If the local law enforcem~nt agency (LEA) believes the individual may be the victim of a orime or a U.S.
          citi~n~ the LEA should notifY the ICE Law Enforcement Support Center at (802) 872-6020.

          If the subject ofthe detainer believes that he or she is a victim of a crime or a U.S. citizen) that individual
          should advise DHS by ealling the ICE Law Enforcement Support Center at the following toll-free number
          (855) 448-6903.

                                                                      #ICE#

          U.S, lmmlgrarlan and Customs Enforcement (ICE) ts the/Qrgesr fmhf!!tl[{atlve arm oflh!# Department qfHomeland Security. JCE Js a
          21., century [QW enforcement agenC)' wtth brOQd responsibilities for a number- qf by homeland ieCurity priorities. For more
          information, vislc: www.JCE.gov. To reporr suspialous activity, C(J/1/~66-347·2423.




                                                                                                 Exhibit B to Declaration
Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 20 of 21 PageID #:404




                                 EXHIBIT C
           Case: 3:19-cv-50311 Document #: 35-1 Filed: 03/03/20 Page 21 of 21 PageID #:405

t-      :Oep-r~~~~orllomeland Security                              " ' : ·~!~t:f.;,, ~-·         .                                                                    1lt~~~~r ~ntie ~tA~~~;~ .' ~,
     · ·~~'~~'f~~~?d SJeiDrnd:rirow•itent                                 , ,~'•!'\                                                           finm•i•:atton
                                                                                                                                                 It:~.'·...                                                      · 1·
        DR# 0010201~                                                     Booking#*

       To:.(Name and Title of Institution)                                                                                 :froni: (ICE Office Address)·
           Stephenson County Sheriff's Office .                                                                              Irumigration & Customs Enforcement
           204 West Exchange St                                                                                              101 W. Congress Parkway/4th FL
          Freeport, IL 61032                                                                                                   Chicago, IL 60605
       Or Any Subsequen~ Law Enforcement Agen,cy                                                                              3129077831
       Name of Blien: • • • • • • •
     :.~:. Date ofblrth: 1 j                                                         Nationality: MEXI~O                                                           ,Sex: M
                                       .:.:                                                                                          ~~,,                                                                                  "   •   *   .       ':>7
.,..::;-You ar~ ~dvise'dJbe acti~n uoted below bas· b:etm take~ by U.S. Jmniigratlon & 'Customs Enf~reemen~ ·
. ... concerning the a'bove name~ inmate of your institution: ·        ·      ·                            ·

       [8lrnvesf,igation has been initiated· to detmnine whether~· pei$on·is subject tiJ removal ftom. the uirlted Stat$.

     . on
       OA_Notice to Appear or other charging document initi~ removal proceedings; a copy of wmc4 is attaCh~ ~ serv~d·
           _ _ ___.

     :: 0AWammt of. Arrest in.r~moval proceedings, a eopy of which is a~ was serv¢4 on---..:.

       0Deportation or removal from the United States has been order~d.
       It is Nque~d .that you:
        M!>li~tl •.l'fi'llll thl<~lll'lt.i'"" 110: •·tlt;til_li'W'.r "'''tlq. ie th.-nl\tifli-l.llnn f'll'fii\WIIIIIllly •rut tttw1 Mt llmllynnr .-t!IU"mfll'lll In iul)f ......,..fqfnn Rft'l'.rlins thll
        ~UiWs dD.$$lticttlon, W!'li\ illd qum~ assignments, or l1l.ttcrtrcll.tlmitw!lfc:h !lc                                  or she would oilimvlsc rccclvc.
       r8J Fed~ rosutltions·(S CFR, 287,7) require !bat f(llt detain tlinUcnfcn.pMod not wmccd48 haurs (tXtludlng Saturdays, Sundayundtlllfcm .                                                                                            .
       hoff~) to provide •deqllate t!m~rfor ICE !o assume tustndy 'oftllctllm. You may ncmy ICB lzy eallllllJ~U2.927§:1l,durutg.bu~ boUrVar~M~~12~
..     attcr bowdt ll(emergency.                                     ·                                                                 ,                                                                                               .
       of;JIM- '"""'''t ..t .. """ ..10'1 tho. lw.it.nm         hf"""'
                                                        .nl'tf"' A..lflll.Ml., "f't~.-
                                                                                     . '\"'*·'''*"*"" ll t,. o!,l:, .,w;.._. 0                              A .... tl' nrl.............. .-1 otn""""'   .,.;,,~1"1"' ;., ..,;,,,.....,. ~
       yiiiii'\1UIMIOicncc.OPicascrttUmaslgncdc:opy'Yiilrtilmllm!lcto~) 7B(a-J.f((J5 .                                                                         ·                                            . .                ,
       R,ttum tax to the attention of your local field office.

       181 Notify this office ofthc time of release at least 30 days prior to the rclouc or as fat:in advance as possible.




                                                                                                                                                                Exhibit C to Declaration
